DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 11/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10180577 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 and 3-7 are allowed.

The following is an examiner’s statement of reasons for allowance:

Relevant Art:
	D1: Merrill (US 20110249332)
	D2: Hebrink (US 20060084780)
	D3: Garoutte (US 20060098293)



Wherein D1 fails to expressly disclose wherein when the optical component receives a first image, the multilaver polymeric optical film reflects the first image with the reflected first image having an effective pixel resolution of less than 12 microns.
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with respect to wherein when the optical component receives a first image, the multilaver polymeric optical film reflects the first image with the reflected first image having an effective pixel resolution of less than 12 microns.
Therefore due to the reasons stated above and the applicant arguments filed 11/29/2021, the above subject matter has been found to be in a state of allowance.
With regard to dependent claims 3-7 the dependent claims depend from an allowable independent claim and as such are allowable for at least the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        /COLLIN X BEATTY/Primary Examiner, Art Unit 2872